


110 HR 5027 IH: To suspend temporarily the duty on integral flow

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5027
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Wexler introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on integral flow
		  controllers, certified by the importer exclusively for installation in
		  semiconductor wafer fabrication machines.
	
	
		1.Integral flow controllers,
			 certified by the importer exclusively for installation in semiconductor wafer
			 fabrication machines
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Integral flow controllers, certified by the importer
						exclusively for installation in semiconductor wafer fabrication machines
						(provided for in subheading 9032.89.60)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after January 1,
			 2007.
				(2)Retroactive
			 applicationNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law, upon proper request filed with U.S. Customs and Border Protection
			 before the 90th day after the date of the enactment of this Act, any entry, or
			 withdrawal from warehouse for consumption, of an article—
					(A)that was made on or after January 1, 2007,
			 and before the date of the enactment of this Act, and
					(B)with respect to which there would have been
			 no duty if the amendment made by subsection (a) applied to such entry or
			 withdrawal,
					shall be
			 liquidated or reliquidated as if such amendment applied to such entry or
			 withdrawal.
